DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26th, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see “Remarks”, p. 6-8, filed August 26th, 2021, with respect to the rejection(s) of claim(s) 1-10, 44-45, and 59 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bain et al. (CA 2789613 A1) in view of Lloyd et al. (US 20090184832 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Bain et al. (CA 2789613 A1) in view of Lloyd et al. (US 20090184832 A1).

Regarding claim 1, Bain teaches:
A system that controls gas delivery to a patient during a medical procedure (see FIG. 1, surgical humidification system: 100 “…for delivering temperature- and humidity-controlled gas to a patient” see p. [0029]), the system (100) comprising:
a heater (see FIG. 1, heater plate: 122) arranged to heat at least one of a gas or a humidification liquid (see p. [0031]); and
a hardware controller (see FIG. 1, humidifier control system: 106), the hardware controller (106) configured to monitor an electrical characteristic of the heater (122) (“the humidifier control system 106 can determine an amount of power 
wherein the hardware controller (106) is configured to automatically select a mode of operation from a plurality of modes of operation based, at least in part, on the monitored electrical characteristic of the heater (122) (“The humidifier control system 106 includes the control module 205 configured to determine a control mode based at least in part on information received regarding the temperature sensor 128, the heater plate 126, the flow probe 130, user interface elements, or any combination of these,” see p. [0036]), wherein the plurality of modes of operation include at least a first mode and a second mode (i.e., open surgery and laparoscopic surgery, respectively), and wherein the first and second modes relate to open and closed medical procedures (see p. [0048] discussing the plurality of modes of use relate to open surgery, a laparoscopic procedure, an endoscopic procedure, etc.).
However, Bain does not explicitly disclose: the hardware controller is configured to automatically select a mode of operation…without using sensor input from flow, pressure or temperature sensors.  Bain does teach “The humidifier control system 106 includes the control module 205 configured to determine a control mode based at least in part on information received regarding… the heater plate 126” in p. [0036], but later discloses the “information” received regarding the heater (122) is a heater plate temperature measurement (see p. [0037]), which necessitates the use of sensor input 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bain to incorporate the teachings of Lloyd by including a power meter, taught by Lloyd, configured to communicate with the humidifier control system, taught by Bain, and to monitor the work performed by the heater plate, taught by Bain, by measuring the power drawn by the heater plate versus time.  This modification would allow the device of Bain to automatically select a mode of operation based on the monitored total work performed by the heater (i.e., when the total work performed by the heater exceeds a predetermined threshold, a new mode of operation is automatically initiated by the humidifier control system) and to maintain a desirable gas temperature during various surgical procedures (i.e., open surgery, laparoscopic surgery, etc.) according to the heating plate temperature set points of each respective mode of operation, thereby preventing the heater from overheating the gas or humidification liquid during an operation that requires lower temperature set points.

Regarding claim 2, the modified device of Bain (according to claim 1) teaches:
The system (100) of Claim 1, wherein the first mode relates to the open medical procedure using a first flow rate of gas (i.e., greater than about 15 Lpm; see Bain p. [0061]).

Regarding claim 3, the modified device of Bain (according to claim 1) teaches:
The system (100) of Claim 1, wherein the second mode relates to the closed medical procedure (i.e., laparoscopic surgery) using a second flow rate of gas (i.e., varying between about 0 and 15 Lpm; see Bain p. [0061]).

Regarding claims 4-5, Bain discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Bain does not explicitly disclose: the monitored electrical characteristic is power drawn by the heater; or the monitored electrical characteristic is a power duty cycle of the heater.  Lloyd, in a similar field of endeavor (see claim 1), discloses a heater (see FIG. 1, heater: 31, 31a) that produces work and is measured by a power meter (see p. [0022-0023]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bain to incorporate the teachings of Lloyd by including a power meter within the system configured to communicate with the humidifier control system, taught by Bain, and to monitor the power duty cycle of the heater by measuring the power drawn by the heater versus time.  Lloyd teaches this allows for gas to be maintained within a desirable temperature (see p. 

Regarding claim 6, the modified device of Bain (according to claim 1) teaches:
The system (100) of Claim 2, wherein the first flow rate of gas is a relatively high flow rate of gas (“Open surgery can use a relatively high, constant flow rate,” see Bain p. [0061]).

Regarding claims 7-8, Bain discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Bain does not explicitly disclose: the hardware controller is further configured to monitor the electrical characteristic of the heater for a predetermined time period and calculate an average of the monitored electrical characteristic of the heater for that time period; or the hardware controller is further configured to select the mode of operation in response to a comparison of the calculated average of the monitored electrical characteristic of the heater with a predetermined threshold.  Lloyd, in a similar field of endeavor, teaches an apparatus wherein the total work performed during heating and hydrating an insufflation gas is measured and an alarm generated when the total work performed exceeds a particular threshold (see Abstract).  Lloyd discloses a heater (see FIG. 1, heater: 31, 31a) that is measured by a power meter, wherein a series of power measurements can be made and the total work performed during a period of time can be calculated using the power measurements and time (see p. [0023]).


Regarding claim 9, the modified device of Bain (according to claim 1) teaches:
The system (100) of Claim 1, wherein the hardware controller (106) is further configured to execute an initial heater warm-up process where the heater (122) is allowed to warm up (see Bain p. [0056]).

Regarding claim 10, the modified device of Bain (according to claim 1) teaches:
The system (100) of Claim 9, wherein the hardware controller (106) is further configured to switch on the heater (122) and allow the heater to warm up prior to the monitoring of the electrical characteristic of the heater (122) (i.e., the amount of power supplied to the heater plate) (see Bain p. [0056-0057]).

Regarding claim 44, the modified device of Bain (according to claim 1) teaches:
The system (100) of Claim 3, wherein the second flow rate of gas is an intermittent or a relatively low flow rate of gas (see Bain p. [0061]).

Regarding claim 45, the modified device of Bain (according to claim 1) teaches:
The system (100) of Claim 3, wherein the closed medical procedure is laparoscopic surgery (see Bain p. [0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783